This is a companion case to State of Florida, ex rel. Watson v. The Crummer Company, Fla. 15 So.2d 441, decided this date. Here the Crummer Company seeks to coerce the Florida Securities Commission by mandamus to register it as a dealer in municipal securities as required by the Florida Securities Act, Section 517.16, Florida Statutes of 1941. In its return to the alternative writ, it is alleged that respondents denied relator's request for registration on the sole ground that it had violated the Florida Securities Act by entering into the contract with the City of Inverness, more specifically described in the companion case. The return is tested by a demurrer and a motion to strike designated paragraphs. The demurrer is sustained and the motion to strike is granted on authority of State of Florida, ex rel. Watson v. The Crummer Company, decided this date. Peremptory writ is granted.
It is so ordered.
BUFORD, C. J., BROWN, CHAPMAN, THOMAS, ADAMS and SEBRING, JJ., concur.